Case 2:20-cv-07982-JAK-SK Document 31 Filed 02/23/21 Page 1 of 1 Page ID #:196




  1

  2

  3

  4

  5

  6

  7

  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
      CRAIG SNOVER, an individual,               No. 2:20-cv-07982-JAK-SK
 11

 12
      Plaintiff,                                 ORDER RE STIPULATED
                                                 REQUEST FOR DISMISSAL WITH
 13   v.                                         PREJUDICE OF DEFENDANT
                                                 EXPERIAN INFORMATION
 14   TRANSUNION LLC, et al.,                    SOLUTIONS, INC. (DKT. 30)
 15   Defendants.                                JS-6
 16

 17

 18         Based on a review of the parties’ Stipulated Request for Dismissal with
 19 Prejudice of Defendant Experian Information Solutions, Inc. (the “Stipulation” (Dkt.

 20 30)), sufficient good cause has been shown. Thus, the Stipulation is APPROVED.

 21 Pursuant to Federal Rule of Civil Procedure 41(a)(1), Defendant Experian

 22 Information Solutions, Inc., is dismissed from the above-captioned civil action with

 23 prejudice, with each party bearing his or its own attorney’s fees and costs.

 24

 25 IT IS SO ORDERED.

 26

 27 Date: February 23, 2021
                                            John A. Kronstadt
 28                                         United States District Judge
